department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l number release date cc intl br2 tl-n-3902-00 uilc internal_revenue_service national_office field_service_advice memorandum for mark e o’leary associate area_counsel aac lmsb dal from subject phyllis e marcus chief branch cc intl br2 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be used or cited as precedent legend uscorp fcorp fcorp fcorp fcorp docket x docket y country country country dollar_figurea dollar_figureb period period date date tl-n-3902 date year issues whether the doctrine_of collateral_estoppel applies in this case whether fcorp should be disregarded as a conduit_entity under sec_1_881-3 conclusion sec_1 collateral_estoppel is an affirmative defense which must be raised in a party’s pleadings t c rule an affirmative defense not pleaded is deemed waived and cannot be relied on by the party attempting to invoke the doctrine 99_tc_202 84_tc_101 it is appropriate to waive collateral_estoppel in this case based on the hazards_of_litigation involved further factual development is necessary to determine whether fcorp should be disregarded as a conduit_entity under sec_1_881-3 in general it will be necessary to develop further facts regarding the debt and equity funding of fcorp fcorp and their affiliates facts with respect to issue the facts as stated in the request for advice are incorporated by reference herein in addition it was learned from the field that no rule_155_computations were submitted to the tax_court in dockets x or y with respect to issue a brief summary of the facts follows uscorp a united_states_corporation is a subsidiary of fcorp a country corporation during the years under examination and also in prior taxable years fcorp directly or indirectly owned several other country and united_states corporations which conducted a variety of service businesses one of these was a country subsidiary fcorp which in turn owned a country corporation fcorp when uscorp or the u s operating companies required capital fcorp would advance funds to fcorp as debt or equity fcorp would advance the funds to fcorp which in turn would transfer the funds to uscorp or one of the u s operating companies the latter transfers were treated as debt for financial and tax purposes tl-n-3902 prior to date all the fcorp advances to uscorp and the u s operating companies were in substance refinanced and were replaced by advances characterized as loans from fcorp a country corporation wholly owned by fcorp the u s -country income_tax treaty permits taxation of interest only by the state of residence except for interest attributable to a permanent_establishment or fixed_base fcorp had no permanent_establishment or fixed_base in the u s in and after late year when fcorp replaced fcorp as the entity used to fund uscorp and the u s operating subsidiaries there were three basic patterns used to fund fcorp advances the first type involved advances booked by fcorp as capital investments in fcorp typically fcorp issued new_capital shares to fcorp at the time of each advance fcorp 1’s first loan to uscorp made on date is an example of this funding category there fcorp provided a dollar_figurea capital injection to fcorp on date at the time of the advance fcorp had approximately dollar_figureb of other funds available fcorp then advanced the dollar_figurea in funds to uscorp on the same day fcorp and uscorp booked the dollar_figurea advance as a loan establishing a repayment schedule for interest and principal the second type of funding for the fcorp advances came from principal and interest payments made on other fcorp advances fcorp booked all the advances to uscorp and the u s operating companies as loans with scheduled interest and principal payments when such payments occurred fcorp would invest the cash it received in short-term instruments for a period of time and would later advance the funds to uscorp or the u s operating companies the period between fcorp 1’s receipt of payments and its making new advances to us corp and the u s operating companies ranged from period to period fcorp provided no additional capital injections in connection with fcorp advances funded in this fashion the last category is a mixture of the two other funding categories funding for this category came in part from new_capital injections from fcorp to fcorp and in part from principal and interest payments made on prior fcorp advances usually fcorp injected an amount needed when added to the principal and interest payments held by fcorp in short-term investments to make the requested advance to uscorp or one of the u s operating companies consistent with their characterization of the advances as loans uscorp and the u s operating companies relying on the u s -country income_tax treaty did not withhold any_tax under sec_1442 on the interest payments to fcorp tl-n-3902 in contrast if these payments had been treated as interest or dividend payments from uscorp and the u s operating companies to a related country corporation the u s -country income_tax convention would apply and the payments would have been subject_to tax at a reduced although non-zero treaty rate fcorp 1’s resident operations in country consist of one or two employees with leased office space at a country management company fcorp has written procedures for granting advances to fcorp group companies under the procedures the borrower is supposed to provide a request for the funds together with details of the purpose for the borrowing when an acquisition funding is involved the borrower is supposed to provide details of the target company a credit review is to be prepared and submitted to the fcorp board_of directors a board meeting is usually held two days prior to the proposed funding date for the advance upon approval of the board fcorp notifies the borrower and sends an offer letter outlining the terms and conditions of the loan the advance is then funded with formal written loans documents being drafted at a later date these written procedures envision little or no involvement in the process by fcorp personnel and facts demonstrating more substantial involvement by fcorp personnel in the process have not been developed fcorp invests excess funds in short-term investments fcorp has written procedures for investing these funds the written procedures require fcorp to obtain assistance from fcorp personnel in country when placing an investment with the exception of term deposits fcorp 1’s controller is required to contact a person with fcorp 2’s treasury staff when excess funds are invested the treasury staff member then obtains quotes from various dealers on securities which meet fcorp 1’s requirements those quotes are relayed to fcorp 1’s controller after reviewing the quotes fcorp 1’s controller then instructs the fcorp treasury staff as to which securities to purchase the fcorp treasury staff member relays the instructions to brokers and prepares a schedule of the purchased investments the schedule is faxed to the fcorp controller each day fcorp 1’s controller must fax a maturity analysis of the investments to the fcorp treasury to enable fcorp to monitor the group’s worldwide liquid_assets fcorp 1’s controller is authorized to deviate from the procedures with approval from fcorp 1’s board the fcorp written investment policy anticipates such deviations when a large amount of cash is needed for a stock_redemption or a new loan in approved cases the controller is to place funds on deposit with a single bank the day before the funds are needed this is designed to insure sufficient funds are readily available to fund the loan or the redemption under tl-n-3902 fcorp 1’s written investment policy fcorp must seek the advice of the fcorp treasury before deciding to invest in asset backed investments fcorp 1’s financial statements refer to the fact that the company may enter into currency hedges with respect to assets and liabilities denominated in foreign_currencies however the financial statements reflect no currency hedges in existence during the periods at issue there is no evidence fcorp entered into interest rate hedging during the years at issue law and analysis collateral_estoppel the associate area_counsel concluded that given the factual differences and the lack of a final_decision based on the tax court’s opinion a court would not apply collateral_estoppel we concur with that conclusion and note the following additional considerations generally the doctrine_of collateral_estoppel applies to prevent relitigation between the same parties of issues of law that were decided in an earlier proceeding on a different cause of action 100_tc_590 aff’d 71_f3d_877 5th cir collateral_estoppel also applies to findings_of_fact that were actually litigated and decided in an earlier proceeding between the same parties and that were essential to the judgment entered in the earlier proceeding id collateral_estoppel does not apply to issues of law or findings_of_fact if the party against whom collateral_estoppel is asserted did not have a full and fair opportunity to litigate the issues of law or the findings_of_fact in the earlier proceeding id in the instant case the tax_court issued an opinion the decision of the court however did not reflect its opinion instead the decision was stipulated by the parties because the court’s opinion was not reflected in the decision collateral_estoppel is likely not available for the following reasons in the case of a decision or judgment based on a settlement none of the issues is generally considered actually litigated see restatement second of judgments sec_27 cmt e 98_tc_383 in the instant case however it can be argued that the party against whom collateral_estoppel is asserted had an opportunity to actually litigate the issues because the trial court’s opinion reflects a resolution of the issues this position would likely fail because the court’s opinion is not a final_decision the decision of the tax_court tl-n-3902 is in most cases based upon its opinion the decision is entered by the court and appeal is taken from the court’s decision where a trial court’s judgment or decision is vacated reversed or set_aside by an appellate court collateral_estoppel will not apply to the trial court’s conclusions of law or findings_of_fact hudson t c pincite likewise where a trial court’s conclusions are challenged on appeal and where the appellate court affirms the trial court’s judgment on grounds different from those relied on by the trial_court and does not decide on the trial court’s conclusions collateral_estoppel will not apply id pincite the rationale is that if the appellate court does not pass judgment on a trial court’s conclusions with regard to a particular issue the party who lost before the trial_court has not had a full and fair opportunity to litigate the issue at the appellate level id pincite where the trial court’s conclusions are effectively set_aside they cannot be used as the basis for collateral_estoppel in a subsequent proceeding between the same parties id in the instant case the stipulated settlement entered into by the parties effectively set_aside the tax court’s conclusions of law and findings_of_fact the tax court’s opinion could not be appealed only the entered decision therefore a full and fair opportunity to litigate the issue did not exist and collateral_estoppel will likely not apply even assuming the issue was actually litigated it was not essential to the judgment entered by the tax_court collateral_estoppel will not apply to findings_of_fact that were actually litigated and decided in an earlier proceeding between the same parties unless those findings were essential to the judgment entered in the earlier proceeding hudson t c pincite in the instant case the tax court’s findings_of_fact were not essential to the judgment or decision that was actually entered in fact the decision did not reflect the court’s findings thus collateral_estoppel will likely not apply even assuming the issue was actually litigated and essential to the judgment the present issue is not identical to the first suit collateral_estoppel does not apply unless the issue is identical in all respects to the first suit 90_tc_162 aff’d 904_f2d_525 9th cir for the years at issue in this cycle the facts state that the fcorp group began using a new funding vehicle for the advances to the u s operating companies prior to date all the fcorp advances to uscorp and the u s operating companies were shifted to fcorp which began to issue the advances the tax court’s opinion was based in part on a review of the relationship between petitioners and fcorp the tax_court however did not examine the relationship tl-n-3902 between the petitioners and fcorp the use of fcorp to issue advances during the years at issue as well as any differences in arranging the advances will likely preclude a finding that the current issue is identical to the one previously decided by the court for this reason collateral_estoppel will likely not apply conduit analysis under sec_1_881-3 as discussed more fully below sec_1_881-3 gives the district_director the authority pursuant to sec_7701 to disregard for purposes of sec_881 the participation of one or more intermediate entities in a financing_arrangement where such entities are acting as conduit entities sec_1_881-3 pursuant to a reorganization certain authority previously exercised by district directors was delegated to the division commissioner and thence to lmsb directors and deputy directors see commissioner delegation_order reprinted in irm and lmsb delegation_order no rev effective date the term director is used below with respect to the latter persons corresponding adjustments are made with respect to chapter_3_withholding requirements that are treated as arising by virtue of such recharacterizations see sec_1_1441-3 and sec_1_1441-7 the conduit regulations and the corresponding withholding_tax obligations both are effective with respect to payments made by financed entities on or after date but do not apply to interest payments covered by sec_127 of the tax_reform_act_of_1984 and to interest obligations issued prior to date sec_1_881-3 sec_1_1441-3 sec_1_1441-7 a financing_arrangement means a series of transactions by which one person the financing_entity advances money or other_property or grants rights to use property and another person the financed entity receives money or other_property or rights to use property if the advance and receipt are effected through one or more other persons intermediate entities and except in certain situations where related parties are involved discussed more fully below there are financing transactions linking the financing_entity each of the intermediate entities and the financed entity a transfer of money or other_property in satisfaction of a repayment obligation is not treated under the regulations as an advance of money or other_property a financing_arrangement exists regardless of the order in which the transactions are entered into but only for the period during which all of the financing transactions coexist sec_1_881-3 if two or more financing transactions involving two or more related_persons would form part of a financing_arrangement but for the absence of a financing_transaction between the related_persons the director may treat the related_persons as a single intermediate_entity if the director determines that one tl-n-3902 of the principal purposes for the structure of the financing transactions is to prevent the characterization of such arrangement as a financing_arrangement this determination shall be based upon all of the facts and circumstances including without limitation the factors set forth in sec_1_881-3 sec_1_881-3 see sec_1_881-3 example which illustrates the operation of sec_1_881-3 in general a financing_transaction means a debt b certain stock in a corporation or a similar interest in a partnership or trust that meets the requirements of sec_1_881-3 c any lease or license or d any other transaction pursuant to which a person makes an advance of money or other_property or grants rights to use property to a transferee who is obligated to repay or return a substantial portion of the money or other_property advanced or the equivalent in value a financing_transaction does not include the posting of collateral unless the collateral consists of cash or the person holding the collateral is permitted to reduce the collateral to cash through a transfer grant of a security_interest or similar transaction prior to default on the financing_transaction secured_by the collateral sec_1_881-3 stock in a corporation or a similar interest in a partnership or trust constitutes a financing_transaction only if a the issuer is required to redeem the stock or similar interest at a specified time or the holder has the right to require the issuer to redeem the stock or similar interest or to make any other payment with respect to the stock or similar interest b the issuer has the right to redeem the stock or similar interest but only if based on all of the facts and circumstances as of the issue_date redemption pursuant to that right is more_likely_than_not to occur or c the owner of the stock or similar interest has the right to require a person related to the issuer or any other person who is acting pursuant to a plan or arrangement with the issuer to acquire the stock or similar interest or make a payment with respect to the stock or similar interest sec_1 a ii b certain special rules apply to determine whether for purposes of sec_1_881-3 a person will be considered to have a right to cause a redemption or payment for this purpose a person will not be considered to have such a right if the right is derived solely from ownership of a controlling_interest in the issuer in cases where the right does not arise from a default or similar contingency under the instrument the person is considered to have such a right if the person has the right as of the issue_date or as of the issue_date it is more_likely_than_not that the person will receive such a right whether through the occurrence of a contingency or otherwise sec_1_881-3 a conduit_entity means an intermediate_entity whose participation in the financing_arrangement may be disregarded in whole or in part pursuant to treas tl-n-3902 reg sec_1_881-3 whether or not the director makes a determination that the intermediate_entity should be disregarded under sec_1_881-3 sec_1_881-3 a conduit financing_arrangement means a financing_arrangement that is effected through one or more conduit entities sec_1_881-3 related means related within the meaning of sec_267 or sec_707 or controlled within the meaning of sec_482 and the regulations under those sections for purposes of determining whether a person is related to another person the constructive_ownership rules of sec_318 shall apply and the attribution_rules of sec_267 also shall apply to the extent they attribute ownership to persons to whom sec_318 does not attribute ownership under sec_1_881-3 in general an intermediate_entity or entities is a conduit_entity with respect to a financing_arrangement if the participation of the intermediate_entity or entities in the financing_arrangement reduces the tax imposed by sec_881 determined by comparing the aggregate tax imposed under sec_881 on payments made on financing transactions making up the financing_arrangement with the tax that would have been imposed under sec_1_881-3 the participation of the intermediate_entity in the financing_arrangement is pursuant to a tax_avoidance plan and either the intermediate_entity is related to the financing_entity or the financed entity or the intermediate_entity would not have participated in the financing_arrangement on substantially the same terms but for the fact that the financing_entity engaged in the financing_transaction with the intermediate_entity if a financing_arrangement involves multiple intermediate entities the director will determine whether each of the intermediate entities is a conduit_entity sec_1_881-3 the director may treat related intermediate entities as a single intermediate_entity if he determines based on all the facts and circumstances that one of the principal purposes for the involvement of multiple intermediate entities in the financing_arrangement is to prevent characterization of an intermediate_entity as a conduit_entity to reduce the portion of a payment that is subject_to_withholding tax or to otherwise circumvent the provisions of sec_1_881-3 sec_1 a a tax_avoidance plan is a plan one of the principal purposes of which is the avoidance of tax imposed by sec_881 in this regard the only relevant purposes are those pertaining to the participation of the intermediate_entity in the financing_arrangement and not those pertaining to the existence of a financing_arrangement as a whole the plan may be formal or informal written or oral and may involve any one or more of the parties to the financing_arrangement the plan must be in existence no later than the last date that any of the financing transactions comprising the financing_arrangement is entered into the director may infer the existence of a tax_avoidance plan from the facts and circumstances in determining tl-n-3902 whether there is a tax_avoidance plan the director will weigh all relevant evidence regarding the purposes for the intermediate entity's participation in the financing_arrangement sec_1_881-3 under sec_1_881-3 the factors taken into account in determining whether the participation of an intermediate_entity in a financing_arrangement has as one of its principal purposes the avoidance of tax imposed by sec_881 include but are not limited to the following a significant reduction in tax the director will consider whether the participation of the intermediate_entity or entities in the financing_arrangement significantly reduces the tax that otherwise would have been imposed under sec_881 the fact that an intermediate_entity is a resident of a country that has an income_tax treaty with the united_states that significantly reduces the tax that otherwise would have been imposed under sec_881 is not sufficient by itself to establish the existence of a tax_avoidance plan the determination of whether the participation of an intermediate_entity significantly reduces the tax generally is made by comparing the aggregate tax imposed under sec_881 on payments made on financing transactions making up the financing_arrangement with the tax that would be imposed under sec_1_881-3 however the taxpayer is not barred from presenting evidence that the financing_entity as determined by the district_director was itself an intermediate_entity and another entity should be treated as the financing_entity for purposes of applying this test a reduction in the absolute amount of tax may be significant even if the reduction in rate is not a reduction in the amount of tax may be significant if the reduction is large in absolute terms or in relative terms b ability to make the advance the director will consider whether the intermediate_entity had sufficient available money or other_property of its own to have made the advance to the financed entity without the advance of money or other_property to it by the financing_entity or in the case of multiple intermediate entities whether each of the intermediate entities had sufficient available money or other_property of its own to have made the advance to either the financed entity or another intermediate_entity without the advance of money or other_property to it by either the financing_entity or another intermediate_entity c time period between financing transactions the director will consider the length of the period of time that separates the advances of money or other_property or the grants of rights to use property by the financing_entity to the tl-n-3902 intermediate_entity in the case of multiple intermediate entities from one intermediate_entity to another and ultimately by the intermediate_entity to the financed entity a short_period of time is evidence of the existence of a tax_avoidance plan while a long period of time is evidence that there is not a tax_avoidance plan d financing transactions in the ordinary course of business if the parties to the financing_transaction are related the director will consider whether the financing_transaction occurs in the ordinary course of the active_conduct of complementary or integrated trades_or_businesses engaged in by these entities if so that fact is evidence that the participation of the parties to that transaction in the financing_arrangement is not pursuant to a tax_avoidance plan a loan will not be considered to occur in the ordinary course of the active_conduct of complementary or integrated trades_or_businesses unless the loan is a trade receivable or the parties to the transaction are actively engaged in a banking insurance financing or similar trade_or_business and such business consists predominantly of transactions with customers who are not related_persons sec_1_881-3 establishes a rebuttable_presumption that an intermediate entity’s or entities’ participation in a financing_arrangement is not pursuant to a tax_avoidance plan if the intermediate_entity is related to either or both the financing_entity or the financed entity and the intermediate_entity performs significant financing activities with respect to the financing transactions forming part of the financing_arrangement to which it is a party this presumption may be rebutted if the director establishes that the participation of the intermediate_entity in the financing_arrangement is pursuant to a tax_avoidance plan an intermediate_entity performs significant financing activities with respect to a financing_transaction only if the entity satisfies one of two tests sec_1_881-3 under the first test styled active rents and royalties the intermediate_entity will be treated as performing significant financing activities with respect to leases or licenses if rents or royalties earned with respect to such leases or licenses are derived from the active_conduct_of_a_trade_or_business within the meaning of sec_954 substituting the term intermediate_entity for controlled_foreign_corporation sec_1_881-3 under the second test styled the active risk management test in general an intermediate_entity is considered to perform significant financing activities with respect to financing transactions only if its officers and employees participate actively and materially in arranging the intermediate entity's participation in such financing transactions other than financing transactions involving certain trade tl-n-3902 receivables and payables discussed below perform certain enumerated business activity and risk management activities discussed in the following paragraph with respect to such financing transactions and the participation of the intermediate_entity in the financing transactions produces or reasonably can be expected to produce efficiency savings by reducing transaction costs and overhead and other fixed costs for purposes of the active risk management test the necessary business activity and risk management requirements are met with respect to a financing_transaction only if within the country in which the intermediate_entity is organized or if different within the country with respect to which the intermediate_entity is claiming the benefits of a tax_treaty its officers and employees exercise management over and actively conduct the day-to-day operations of the intermediate_entity such operations must consist of a substantial trade_or_business or the supervision administration and financing for a substantial group of related_persons the officers and employees also must actively manage on an ongoing basis material market risks arising from such financing transactions as an integral part of the management of the intermediate entity's financial and capital requirements including management of risks of currency and interest rate fluctuations and management of the intermediate entity's short-term investments of working_capital by entering into transactions with unrelated persons sec_1_881-3 notwithstanding the foregoing if the activities of the intermediate_entity consist in whole or in part of cash management for a controlled_group of which the intermediate_entity is a member then employees of that entity need not have participated in arranging any such financing transactions that arise in the ordinary course of a substantial trade_or_business of either the financed entity or the financing_entity officers or employees of the financing_entity or financed entity however must have participated actively and materially in arranging the transaction that gave rise to the trade receivable or trade payable sec_1 b ii b except as provided in the preceding paragraph the activities of an intermediate entity’s officer_or_employee generally will not constitute significant financing activities if any officer_or_employee of a related_person participated materially in any of the activities described in sec_1_881-3 dealing with the active_management of material market risks other than to approve a guarantee of a financing_transaction or to exercise general supervision and control_over the policies of the intermediate_entity sec_1_881-3 tl-n-3902 the determination of whether an intermediate_entity would not have participated in a financing_arrangement on substantially the same terms but for the financing_transaction between the financing_entity and the intermediate_entity shall be based upon all of the facts and circumstances in general the director may presume that the intermediate_entity would not have participated in the financing_arrangement on substantially the same terms if there is a guarantee of the financed entity's liability to the intermediate_entity or in the case of multiple intermediate entities a guarantee of the intermediate entity's liability to the intermediate_entity that advanced money or property or granted rights to use other_property however a guarantee that was neither in existence nor contemplated on the last date that any of the financing transactions comprising the financing_arrangement is entered into does not give rise to this presumption a taxpayer may rebut this presumption by producing clear_and_convincing evidence that the intermediate_entity would have participated in the financing_transaction with the financed entity on substantially the same terms even if the financing_entity had not entered into a financing_transaction with the intermediate_entity for purposes of this paragraph a guarantee is any arrangement under which a person directly or indirectly assures on a conditional or unconditional basis the payment of another person's obligation with respect to a financing_transaction the term shall be interpreted in accordance with the definition of the term in sec_163 if the director determines that the participation of a conduit_entity in a financing_arrangement should be disregarded the financing_arrangement is recharacterized as a transaction directly between the remaining parties to the financing_arrangement for the most part the financed entity and the financing_entity for purposes of sec_881 to the extent the disregarded conduit_entity actually receives or makes payments pursuant to the conduit financing_arrangement it is treated as an agent of the financing_entity sec_1_881-3 where a conduit_entity is disregarded payments made by the financed entity generally are characterized by reference to the character rent or interest of the payments made to the financing_entity sec_1_881-3 however if the financing_transaction to which the financing_entity is a party is a transaction described in paragraph sec_1_881-3 or that gives rise to payments that would not be deductible if paid_by the financed entity the character of the payments made by the financed entity will not be affected by the disregard of the participation of a conduit_entity the conduit_entity may not claim the benefits of a tax_treaty between its country of residence and the u s to reduce the amount of tax due under sec_881 the financing_entity may claim the benefits of any_tax treaty under which it is entitled to reduce the rate_of_tax on tl-n-3902 payments made pursuant to the conduit financing_arrangement sec_1_881-3 sec_1_881-3 addresses certain other computations under sec_881 if a financing_arrangement is treated as a conduit financing_arrangement in general a portion of each payment made by the financed entity with respect to the financing transactions that comprise the conduit financing_arrangement shall be recharacterized as a transaction directly between the financed entity and the financing_entity if the aggregate principal_amount of the financing_transaction s to which the financed entity is a party is less than or equal to the aggregate principal_amount of the financing_transaction s linking any of the parties to the financing_arrangement the entire amount of the payment shall be so recharacterized if the aggregate principal_amount of the financing_transaction s to which the financed entity is a party is greater than the aggregate principal_amount of the financing_transaction s linking any of the parties to the financing_arrangement then the recharacterized portion shall be determined by multiplying the payment by a fraction the numerator of which is equal to the lowest aggregate principal_amount of the financing_transaction s linking any of the parties to the financing_arrangement other than financing transactions that are disregarded pursuant to sec_1_881-3 and sec_1_881-3 and the denominator of which is the aggregate principal_amount of the financing_transaction s to which the financed entity is a party certain special rules apply to a financing_entity that is unrelated to both intermediate_entity and financed entity in such a case even if a financing_arrangement is a conduit financing_arrangement a financing_entity that is unrelated to the financed entity and the conduit_entity or entities is not itself liable for tax under sec_881 unless the financing_entity knows or has reason to know that the financing_arrangement is a conduit financing_arrangement the withholding agent’s obligations in respect of such an unrelated financing_entity however are unaffected by this rule in general a financing_entity knows or has reason to know that the financing_arrangement is a conduit financing_arrangement only if the financing_entity knows or has reason to know of facts sufficient to establish that the financing_arrangement is a conduit financing_arrangement including facts sufficient to establish that the participation of the intermediate_entity in the financing_arrangement is pursuant to a tax_avoidance plan a person that knows only of the financing transactions that comprise the financing_arrangement will not be considered to know or have reason to know of facts sufficient to establish that the financing_arrangement is a conduit financing_arrangement tl-n-3902 for purposes of these rules it is presumed that the financing_entity does not know or have reason to know that the financing_arrangement is a conduit financing_arrangement if the financing_entity is unrelated to all other parties to the financing_arrangement and the financing_entity establishes that the intermediate_entity who is a party to the financing_transaction with the financing_entity is actively engaged in a substantial trade_or_business an intermediate_entity will not be considered to be engaged in a trade_or_business if its business is making or managing investments unless the intermediate_entity is actively engaged in a banking insurance financing or similar trade_or_business and such business consists predominantly of transactions with customers who are not related_persons an intermediate entity's trade_or_business is substantial if it is reasonable for the financing_entity to expect that the intermediate_entity will be able to make payments under the financing_transaction out of the cash_flow of that trade_or_business this presumption may be rebutted if the district_director establishes that the financing_entity knew or had reason to know that the financing_arrangement is a conduit financing_arrangement see sec_1_881-3 and sec_1_881-3 example associate area_counsel has requested our views with respect to whether under sec_1_881-3 the director might in effect disregard fcorp 1’s participation in the funding of uscorp and the u s operating companies so that interest_paid by uscorp and the u s operating companies to fcorp would be treated as having been paid for withholding_tax purposes to fcorp a country corporation in that case those payments would be subject_to reduced rates of withholding under the u s -country income_tax treaty rather than being wholly exempt under the u s -country income_tax treaty based on the information provided we cannot conclude that sec_1_881-3 supports this position it is not possible to determine from the information provided whether any of fcorp 3’s stock equity interests in fcorp are financing transactions within the meaning of sec_1_881-3 under that section the director may disregard fcorp for purposes of sec_881 and sec_1442 as an intermediate_entity in a conduit financing_arrangement between fcorp as a financing_entity and uscorp and or the u s operating companies as financed entities only if fcorp 3’s stock interests in fcorp bear certain debt-like characteristics and so may be considered to be financing transactions this would be the case if for example fcorp is required to redeem its stock from fcorp at a specified time or if fcorp has the right to require fcorp to make such a redemption alternatively fcorp 3’s fcorp stock interests would constitute a financing_transaction if fcorp has a redemption right and at the date_of_issuance based on all the facts and circumstances it is more_likely_than_not that the stock would be redeemed lastly fcorp 3’s stock in fcorp can constitute a financing tl-n-3902 transaction if fcorp has the right to require a related_person to acquire or make a payment with respect to the stock if fcorp 3’s stock interests in fcorp are not financing transactions sec_1_881-3 nonetheless may apply to allow the director to recharacterize for purposes of sec_881 and sec_1442 the tax treatment of some or all of fcorp 1’s advances to uscorp and the u s operating companies if certain additional facts exist and are developed this would be the case if contemporaneous financing transactions in which fcorp has received funds from persons related to it such as fcorp or another affiliate or from unrelated persons exist and can be documented even if such transactions cannot be documented both fcorp and fcorp might be treated as disregarded conduit entities with respect to any financing_arrangement in which fcorp or some other person is determined to have received advances in financing transactions that were then through two or more tiers of non-financing transactions made available to uscorp or the u s operating companies if such a chain of financing and non-financing transactions can be documented the director might conclude based on all the facts and circumstances that both fcorp and such other affiliate s are multiple conduit entities that should be treated as a single disregarded_entity because one of the principal purposes for the involvement of multiple intermediate entities in the financing_arrangement is to prevent characterization of an intermediate_entity as a conduit_entity to reduce the portion of a payment that is subject_to_withholding tax or to otherwise circumvent the provisions of sec_1_881-3 some of the facts described above clearly support the proposition that fcorp 1’s advances to uscorp and other u s operating companies should be treated as financing transactions that are part of a conduit financing_arrangement under sec_1_881-3 for example the documented facts include that payments characterized as interest made after date by uscorp and other u s operating companies to fcorp were treated as exempt from withholding pursuant to the u s -country income_tax treaty if under sec_1_881-3 some or all of those payments should have been subject_to_withholding at a reduced but non- zero treaty rate the reduction in withholding_tax would very likely be treated by the director as significant within the meaning of sec_1_881-3 similarly it does not appear that the fcorp advances occurred in the ordinary course of the active_conduct of complementary or integrated trades_or_businesses engaged in by fcorp and uscorp or the u s operating companies within the meaning of sec_1_881-3 tl-n-3902 other facts necessary for the director to treat those advances as part of a financing_arrangement in which fcorp 1’s involvement is disregarded as a conduit_entity are less well developed however thus for example while it seems clear that with respect to the first category of fcorp advances described by the associate area_counsel fcorp could not have made advances to uscorp and other u s operating companies without capital contributed to it by fcorp immediately or very shortly beforehand no transactions have been identified in which fcorp received either capital contributions from fcorp that may be treated as financing transactions under sec_1_881-3 or non-equity advances from fcorp or any other person further there is no indication that any amounts were returned to fcorp3 absent such factual development it is not possible to determine whether as in sec_1_881-3 example it would be appropriate for the director to consider treating fcorp as a disregarded conduit_entity in a conduit financing_arrangement that includes fcorp or any other person as the financing_entity and uscorp and the u s operating companies as financed entities further development of the sources of fcorp 3’s capital funding or borrowings especially those factors specifically taken into account under sec_1_881-3 are necessary to evaluate whether the director would be justified in considering such treatment we note especially that the repayment of advances by either uscorp or one of the u s operating companies to fcorp whether or not immediately prior to the advance of those funds to another united_states affiliate is not an advance of money which may be treated as part of either a financing_transaction or a financing_arrangement accordingly with respect to the fcorp advances in all three categories described above it will be necessary to develop facts about the source of funds used by fcorp to make the prior advances to uscorp or the u s operating companies in order to determine whether fcorp 1’s funds were derived during some or all of the taxable years in issue through contemporaneous financing transactions with fcorp fcorp or another entity if further factual development indicates that unrelated lenders advanced funds to fcorp which then contributed capital to fcorp through capital contributions that cannot be treated as financing transactions you may wish to determine whether the lender had knowledge or reason to know that the financing_arrangement was a conduit financing_arrangement including facts sufficient to establish that the participation of the intermediate_entity in the financing_arrangement is pursuant to a tax_avoidance plan certain facts described above are particularly relevant to determining whether fcorp 1’s activities in connection with advances to uscorp or the u s operating companies should be treated as significant financing activities within tl-n-3902 the meaning of sec_1_881-3 the facts described would support a conclusion by the director that fcorp satisfies the first requirement of the active risk management test described above because its officers and employees appear to exercise management over and actively conduct its day-to-day operations which arguably consist of the supervision administration and financing for a substantial group of related_persons it is less clear however whether fcorp 1’s officers and employees actively manage on an ongoing basis material market risks arising from such financing transactions as an integral part of the management of the intermediate entity's financial and capital requirements including management of risks of currency and interest rate fluctuations and management of the intermediate entity's short-term investments of working_capital by entering into transactions with unrelated persons further facts should be developed to prove whether fcorp meets or fails to meet this aspect of the active risk management test similarly evidence should be sought to determine whether fcorp 1’s participation in any financing_arrangement produced or could have been expected to produce any efficiency saving by reducing transaction costs and overhead or other fixed costs the extent to which fcorp employees also participated materially in the active_management of fcorp short-investment activities also should be developed more fully in order to clarify the extent to which their involvement cannot be described as consistent with the exercise of general supervision and control_over fcorp 1’s policies case development hazards and other considerations we note that although throughout the years in issue fcorp received repayments of principal or interest with respect to outstanding prior advances and immediately or shortly thereafter advanced the funds to uscorp or another u s operating company a transfer of money or other_property in satisfaction of a repayment obligation is not an advance of money or other_property within the meaning of sec_1_881-3 nonetheless the period of time between financing transactions is but one of four enumerated factors which themselves are non-exclusive factors to be considered by the director in determining whether to invoke sec_1_881-3 tl-n-3902 this advice does not consider whether the prior advances to fcorp are properly characterized as debt or equity or the consequences of their repayment to fcorp in year if they are properly treated as equity investments this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call this office at if you have any further questions phyllis e marcus chief branch associate chief_counsel intl
